Citation Nr: 1421065	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-08 201A	)	DATE
	)
	)


	THE ISSUE		

Whether there was clear and unmistakable error (CUE) in a June 23, 2010 Board of Veterans' Appeals (BVA/Board) decision concluding there was no CUE in a prior August 19, 1985 Board decision denying entitlement to service connection for hypertension.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The moving party in this case served on active duty from January 1953 to January 1956 and from May 1956 to May 1960.

This matter is before the Board as an original action on the motion of the moving party alleging CUE in a June 23, 2010 Board decision concluding there was no CUE in a prior August 19, 1985 Board decision denying entitlement to service connection for hypertension.


FINDING OF FACT

On March 12, 2014, the Board was notified by the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that this moving party had died on February [redacted], 2014, so before a decision on this CUE claim.


CONCLUSION OF LAW

Because of the moving party's death, the Board has no jurisdiction to rule on this CUE motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this CUE motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2013).


ORDER

This CUE motion is dismissed.




                       ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



